DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 01/05/2021. This communication is considered fully responsive and sets forth below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												Claims 1-2, 5, 10-11 and 15  are  rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger et al: An Evaluation of Network Architectures for Next Generation Supercomputers: ISBN (ELECTRONIC): 978-1-5090-5218-9 , PUBLICATION DATE: 01-Nov-2016  ;ELECTRONIC PUBLICATION DATE: 30-Jan-2017 in view Beshai US 20130201994 A1

Regarding claims 1, Heidelberger discloses A switching network comprising: 		a plurality of groups of row switches organized according to multiple rows and columns (see fig.1 , discuss Dragonfly+ built from 48 port switches, wherein 1- 24  switches are grouped to form plurality of rows and columns),
each row comprising multiple groups of row switches connected to form a two-level dragonfly network; ( see fig.1 , discuss Dragonfly+ built from 48 port switches, wherein 1- 24  switches are  connected , wherein switch 1 is connected switch 24 to form  2-level dragon fly network)  and  (Page 12 , clo2; lines 25-36 ; In a 2-level Dragonfly, the intra-group topology is a fully connected mesh, i.e., there is a direct local “L” link between each switch in the group)		a plurality of column switches for interconnecting groups of row switches along columns, one or more column switches associated with a corresponding group of row switches in a row ( see fig. 1, wherein, group1 ,group2….group24 are connected  between each other by interconnecting groups of row switches along columns)  and (Page 12 ,lines 25-36   In a Dragonfly, switches within a group are connected via some topology. In addition, there are direct links between switches in different groups (that we call “D”, for distant, links) such that there is at least one D link between every pair of groups							for each group of row switches along a column, an additional switch port on each row switch connecting to the column switches of a plane, the additional switch port on each row switch at a same logical location in each group connects to a same column switch over a corresponding switch S path link ( Page 13, clo2, lines 3-6 , With an N-port switch, a   balanced system will have N/3 endpoints per switch, N/3 S links ( connected to global switches) and N/3 L links (connected locally). 



    PNG
    media_image1.png
    448
    819
    media_image1.png
    Greyscale

Fig. 1. Illustration of Optimized Dragonfly+ built from 48 port switches


Heidelberger does not explicitly disclose the plurality of column switches forming multiple planes of column switches, a single plane of column switches corresponding to a respective column of row switch groups.
Beshai US 20130201994 A1  discloses the plurality of column switches forming multiple planes of column switches, a single plane of column switches corresponding to a respective column of row switch groups (see figs. 2-9; [0005] In accordance with one aspect, the present invention provides a switching node having a plurality of independent switches interconnecting a plurality of nodes. The switches are arranged into a number of switch planes, each switch plane having a respective set of switches arranged in a matrix. Each node connects to an inlet of a selected switch in each column in each switch plane and an outlet of a selected switch in each row in each switch plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Heidelberger’ teaching by the method and the system of Beshai’ teaching, in order to  automatically distribute the requisite processing load equitably among a large number of independent switches( see[0004]).

Regarding claim 10, Heidelberger discloses A method of operating a switching network comprising: 
configuring, using a control element, row switch elements of a switching network to route one or more packets from a source row switch to a destination row switch(see fig.1 , discuss Dragonfly+ built from 48 port switches, wherein 1- 24  switches are grouped to form plurality of rows and columns),
( see fig.1 , discuss Dragonfly+ built from 48 port switches, wherein 1- 24  switches are  connected , wherein switch 1 is connected switch 24 to form  2-level dragon fly network)  and  (Page 12 , clo2; lines 25-36 ; In a 2-level Dragonfly, the intra-group topology is a fully connected mesh, i.e., there is a direct local “L” link between each switch in the group); 
a plurality of column switches for interconnecting groups of row switches along columns, one or more column switches associated with a corresponding group of row switches in a row( see fig. 1, wherein, group1 ,group2….group24 are connected  between each other by interconnecting groups of row switches along columns)  and (Page 12 ,lines 25-36   In a Dragonfly, switches within a group are connected via some topology. In addition, there are direct links between switches in different groups (that we call “D”, for distant, links) such that there is at least one D link between every pair of groups,, and 

 for each group of row switches along a column, an additional switch port on each row switch connecting to the column switches of a plane, the additional switch port on each row switch at a same logical location in each group connects to a same column switch over a corresponding switch S path link( Page 13, clo2, lines 3-6 , With an N-port switch, a   balanced system will have N/3 endpoints per switch, N/3 S links ( connected to global switches) and N/3 L links (connected locally),and 
routing one or more packets from said source switch node to said destination switch node over one of: a direct route or an indirect route, said routing over said direct or indirect routes page12, col 1, 3 paragraphs, A direct path goes up the 2-level Fat Tree in the source group, over a D link to the destination group and then down the 2-level Fat Tree in the destination group. An indirect path goes up-over-down-up-over-down, since in general the intermediate group switch where a packet enters may not have a direct link to the destination group)..  


    PNG
    media_image1.png
    448
    819
    media_image1.png
    Greyscale

Fig. 1. Illustration of Optimized Dragonfly+ built from 48 port switches

Heidelberger does not explicitly disclose the plurality of column switches forming multiple planes of column switches, a single plane of column switches corresponding to a respective column of row switch groups,.
Beshai US 20130201994 A1  discloses the plurality of column switches forming multiple planes of column switches, a single plane of column switches corresponding to a see figs. 2-9 [0005] In accordance with one aspect, the present invention provides a switching node having a plurality of independent switches interconnecting a plurality of nodes. The switches are arranged into a number of switch planes, each switch plane having a respective set of switches arranged in a matrix. Each node connects to an inlet of a selected switch in each column in each switch plane and an outlet of a selected switch in each row in each switch plane.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Heidelberger’ teaching by the method and the system of Beshai’ teaching, in order to  automatically distribute the requisite processing load equitably among a large number of independent switches( see[0004]).


Regarding claims 2 and 11, the combination of Heidelberger and Beshai discloses all the feature with respect to the switching network of Claims 1 and 10, respectively.				Heidelberger further discloses wherein each group of said plurality of groups of row switches comprises: a plurality of multi-port switches ((see fig.1, discuss Dragonfly+ built from 48 port switches, wherein 1- 24 switches are grouped to form plurality of rows and columns)
each switch enabling routing of packets between any switch within said group over a local L path link interconnecting said multi-port switches within the group( see fig.1 , discuss Dragonfly+ built from 48 port switches, wherein 1- 24  switches are  connected , wherein switch 1 is connected switch 24 to form  2-level dragon fly network)  and  (Page 12 , clo2; lines 25-36 ; In a 2-level Dragonfly, the intra-group topology is a fully connected mesh, i.e., there is a direct local “L” link between each switch in the group)	, 				(see fig. 1, wherein, group1 ,group2….group24 are connected  between each other by interconnecting groups of row switches along columns)  and (Page 12 ,lines 25-36   In a Dragonfly, switches within a group are connected via some topology. In addition, there are direct links between switches in different groups (that we call “D”, for distant, links) such that there is at least one D link between every pair of groups

Regarding claim 5, the combination of Heidelberger and Beshai discloses all the feature with respect to the switching network of Claim2.
Heidelberger further  discloses configured to expand by adding an additional row without a loss of bandwidth, wherein a row to be added comprises a two-level dragonfly network comprising multiple groups of interconnected row switches, and each group of the added row aligned with groups and respective one or more column switches of a respective column, a row switch group of said added row associated with a column being connected to an available port at an existing one or more column switches of said column by a corresponding added S path link, (Page 12,  col2, lines 3-35, discuss a process for not reduced global bandwidth in dragon fly network , wherein the solution is described in the fig, 1. In this paper, we describe an optimized version of the Dragonfly+ that alleviates these two difficulties. As shown in Figure 1 with N = 48 port switches, if there are N/2 or fewer compute groups (and one I/O group), then the cabling can be arranged so one can have at least one link from each second level switch to a second level switch in each of the other groups. While the full Dragonfly+ scales much larger, this optimized version scales to approximately (N/2)3 endpoints. For example, if we index the second level switches of each group with numbers from 1 to N/2, one way to achieve the optimized version is to have all of the second level switches (across groups) with the same index connected together. This permits placing all the switches with the same index in the same rack. When new groups are added, one can add the new second level switches in each such rack, re-cable the D links within each rack to connect to the new second level switches, and add new L cables as needed for the newly added groups. Thus the re-cabling is limited to occur within racks, a much easier proposition than re-cabling across the machine room, especially with active optical cables),								wherein a row switch at a same location in each said group of said added row connects to a same existing column switch associated with that column over a corresponding switch S path link( Page 13, clo2, lines 3-6 , With an N-port switch, a   balanced system will have N/3 endpoints per switch, N/3 S links ( connected to global switches) and N/3 L links (connected locally). 

Regarding claim 15, the combination of Heidelberger and Beshai discloses all the feature with respect to the switching network of Claim11.
Heidelberger further discloses expanding said switching network by adding an additional row without loss of bandwidth, wherein a row to be added comprises a two-level dragonfly network comprising multiple groups of interconnected row switches, and each group of the added row aligned with groups and respective one or more column switches of a respective column; and connecting a row switch group of said added row associated with a column being connected to an available port at an existing one or more column switches of said column by a corresponding added S path link, wherein a row switch at a same location in each Page 12,  col2, lines 3-35, discuss a process for not reduced global bandwidth in dragon fly network , wherein the solution is described in the fig, 1. In this paper, we describe an optimized version of the Dragonfly+ that alleviates these two difficulties. As shown in Figure 1 with N = 48 port switches, if there are N/2 or fewer compute groups (and one I/O group), then the cabling can be arranged so one can have at least one link from each second level switch to a second level switch in each of the other groups. While the full Dragonfly+ scales much larger, this optimized version scales to approximately (N/2)3 endpoints. For example, if we index the second level switches of each group with numbers from 1 to N/2, one way to achieve the optimized version is to have all of the second level switches (across groups) with the same index connected together. This permits placing all the switches with the same index in the same rack. When new groups are added, one can add the new second level switches in each such rack, re-cable the D links within each rack to connect to the new second level switches, and add new L cables as needed for the newly added groups. Thus the re-cabling is limited to occur within racks, a much easier proposition than re-cabling across the machine room, especially with active optical cables),.

Claim3-4, 6-8 , and  12-19  are  rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger in view of Beshai in view Chen et al.  US 2017/0187616 A1

Regarding claim 3 and 12, the combination of Heidelberger and Beshai discloses all the feature with respect to the switching network of Claims 2 and 11, respectively.				Heidelberger discloses wherein said network is configured to route packets over a direct page12, col 1, 3 paragraphs, A direct path goes up the 2-level Fat Tree in the source group, over a D link to the destination group and then down the 2-level Fat Tree in the destination group).					
the combination of Heidelberger and Beshai does not explicitly disclose  said direct route enabling a routing packets over a path comprising one D path link and over one S path link, an S path link comprising one of: a first link from a switch port of a row switch of a group in a first row and column connected to a column switch associated with the same logical location of said row switch and YOR820131655US012536081.SF said column, and 								a second link from said associated column switch connected to a corresponding row switch at a same logical location of a group in a different row of said column having said destination switch;                 or 										a first link from a switch port of a row switch of a group having said source switch in a first row and a column connected to a column switch associated with the same logical location of said row switch and said column, and 									a second link from said associated column switch connected to a corresponding row switch at the same logical location of a group in said different row of said column.  
Chen et al.   US 2017/0187616 A1 discloses said direct route enabling a routing packets over a path ([0011] FIG. 2 shows an aspect of a network topology illustrating a direct routing method) comprising one D path link and over one S path link( see fig. 2, wherein the communication between the two global switch 210 is D LINK, wherein start edge switch 212 communicate with the first global switch through the steps (2) is one S path link , 			an S path link comprising one of: 								a first link from a switch port of a row switch of a group in a first row and column [0040] Deadlock free direct and indirect routing methods are available on a stacked all-to-all network. Direct routing path shown in FIG.2 consists of 4 link hops: Injection, Sup, Sdown, and Reception. The Injection hop (1) is to traverse from the source endpoint 204 to the start edge switch 212. The second hop Sup (2), is to travel over the link from the start edge switch 212 to a global switch 210 labeled E in the figure. The next hop Sdown is to travel from the global switch 210 to the destination edge switch 206. The final hop Reception is to hop from the edge switch 206 to the destination endpoint 208. As described above, the 3 “E” labeled switches in FIG. 2 are actually a single switch connected to edge switches in each plane;   or 										a first link from a switch port of a row switch of a group having said source switch in a first row and a column connected to a column switch associated with the same logical location of said row switch and said column, and a second link from said associated column switch connected to a corresponding row switch at the same logical location of a group in said different row of said column.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of Heidelberger and Beshai’ teaching by the method and the system of  Chen’ teaching, in order to extend the scalability and improving the partitionability of baseline networks for transporting packet traffic from a source endpoint to a destination endpoint.

Regarding claim 4, the combination of Heidelberger and Beshai discloses all the feature with respect to the switching network of Claim 2.
Heidelberger discloses wherein said network is configured to route packets over an indirect route from a source switch to a destination switch, (page12, col 1, 3 paragraphs,  An indirect path goes up-over-down-up-overdown, since in general the intermediate group switch where a packet enters may not have a direct link to the destination group).				the combination of Heidelberger and Beshai does not explicitly disclose said indirect route enabling a routing packets  over one of: a first indirect path having two D path links and one S path link, or a second indirect path having one D path link and two S path links, 			wherein for said first indirect path having said two D path links and one S path link, 		said one S path link comprises: a first link from a switch port of a row switch of a group in a first row and column connected to a column switch associated with the same logical location of said row switch and the column, and a second link from said associated column switch connected to a corresponding row switch at the same logical location of a group in a different row of said column; and 										for said second indirect path having said one D path link and two S path links, 		a first S path link comprises: 										a first link from a switch port of a row switch of a group having said source switch in a first row and first column connected to a column switch associated with the same logical location of said row switch and said first column, and 								a second link from said associated column switch connected to a corresponding row switch at the same logical location of a group in a different row of said first column; and 		
Chen et al.   US 2017/0187616 A1 discloses	said indirect route enabling a routing packets [0012] FIG. 3 shows an aspect of a network topology illustrating an indirect routing method. over one of: 												a first indirect path having two D path links and one S path link [0041] Indirect routing path shown in FIG. 3 consists of 6 link hops: Injection, Sup, Sdown, Sup, Sdown, and Reception. For indirect routing, an intermediate edge switch 314 is selected. The first 3 link hops, Injection, Sup and Sdown, are to reach this intermediate edge switch 314 from the source endpoint 304. Subsequently the remaining three link hops, Sup, Sdown, and Reception, carry the packet to the final destination endpoint 308. The global switches with the same letter label (A, B, C, D, E, and F) are the same switch. This applies to both A labeled switches and F labeled switches in FIG. 3.  or 				a second indirect path having one D path link and two S path links, 				wherein for said first indirect path having said two D path links and one S path link, 	said one S path link comprises: a first link from a switch port of a row switch of a group in a first row and column connected to a column switch associated with the same logical location of said row switch and the column, and a second link from said associated column switch connected to a corresponding row switch at the same logical location of a group in a different row of said column; and for said second indirect path having said one D path link and two S path  [0041] Indirect routing path shown in FIG. 3 consists of 6 link hops: Injection, Sup, Sdown, Sup, Sdown, and Reception. For indirect routing, an intermediate edge switch 314 is selected. The first 3 link hops, Injection, Sup and Sdown, are to reach this intermediate edge switch 314 from the source endpoint 304. Subsequently the remaining three link hops, Sup, Sdown, and Reception, carry the packet to the final destination endpoint 308. The global switches with the same letter label (A, B, C, D, E, and F) are the same switch. This applies to both A labeled switches and F labeled switches in FIG. 3; and 										a second S path link comprises: a first link from a switch port of a row switch of a group in said different row of a second column connected to a column switch associated with a same logical location of said further row YOR820131655US012636081.SF switch and said second column, and a second link from said associated second column switch connected to a corresponding row switch at the same logical location of a group in a row having said destination switch of said second column.  			It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of Heidelberger and Beshai’ teaching by the method and the system of  Chen’ teaching, in order to extend the scalability and improving the partitionability of baseline networks for transporting packet traffic from a source endpoint to a destination endpoint.										

Regarding claims 6 and 17, the combination of Heidelberger and Beshai discloses all the features with respect to the claims 2 and 11, respectively.						the combination of Heidelberger and Beshai does not disclose configured as one or more independent partitions, each independent partition comprising a single row or multiple rows of two-level dragonfly network with said respective multiple column switches.  
Chen et al.   US 2017/0187616 A1 discloses configured as one or more independent partitions, each independent partition comprising a single row or multiple rows of two-level dragonfly network with said respective multiple column switches (see fig. 5 and  [0051] discuss  In FIG. 5 each global switch 510 bridges three edge switches (rather than two) in each plane. There are seven edge switches 502 on each plane 512, 514. These edge switches are connected with each other via 7 global switches 510. Any edge switch 502 can reach to any other edge switch 502 via one hop through a global switch 510. Thus the required number of hops is the same as in the point-to-point method. Each edge switch 502 has three end points 504 with six ports.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of Heidelberger and Beshai’ teaching by the method and the system of Chen’ teaching, in order to extend the scalability and improving the partitionability of baseline networks for transporting packet traffic from a source endpoint to a destination endpoint.
Regarding claim 7 and 18, the combination of Heidelberger and Beshai discloses all the features with respect to the claim 2 and 14, respectively.						the combination of Heidelberger and Beshai does not disclose wherein each multi-port 
Chen et al.   US 2017/0187616 A1 discloses herein each multi-port switch comprises connections to one or more processor nodes, a processor node comprising a symmetric multiprocessor (SMP) wherein a socket in the SMP has a corresponding port into the switching network (see [0067] one or more processors or processing units) , said switching network organized according to first and second planes for doubling a switched network bandwidth for said processor  [0051] In FIG. 5 each global switch 510 bridges three edge switches (rather than two) in each plane. There are seven edge switches 502 on each plane 512, 514. These edge switches are connected with each other via 7 global switches 510. Any edge switch 502 can reach to any other edge switch 502 via one hop through a global switch 510. Thus the required number of hops is the same as in the point-to-point method. Each edge switch 502 has three end points 504 with six ports.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of Heidelberger and Beshai’ teaching by the method and the system of Chen’ teaching, in order to extend the scalability and improving the partitionability of baseline networks for transporting packet traffic from a source endpoint to a destination endpoint.
Regarding claim 8 and 19, the combination of  Heidelberger , Beshai and Chen discloses all the features with respect to the claim 7and 18,respectively.					the combination of Heidelberger and Beshai does not disclose wherein each multi-port 
Chen et al.   US 2017/0187616 A1 discloses wherein each multi-port switch comprises a port for switching traffic between said planes along a given direct or an indirect route responsive to determining a fault at a destination switch[0051] In FIG. 5 each global switch 510 bridges three edge switches (rather than two) in each plane. There are seven edge switches 502 on each plane 512, 514. These edge switches are connected with each other via 7 global switches 510. Any edge switch 502 can reach to any other edge switch 502 via one hop through a global switch 510. Thus the required number of hops is the same as in the point-to-point method. Each edge switch 502 has three end points 504 with six ports..  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of Heidelberger and Beshai’ teaching by the method and the system of Chen’ teaching, in order to extend the scalability and improving the partitionability of baseline networks for transporting packet traffic from a source endpoint to a destination endpoint.

Regarding claim 13, the combination of Heidelberger and Beshai discloses all the feature with respect to the switching network of Claim 11.
Heidelberger discloses wherein said routing of one or more packets from a source switch to a destination switch over said indirect route (page12, col 1, 3 paragraphs,  An indirect path goes up-over-down-up-overdown, since in general the intermediate group switch where a packet enters may not have a direct link to the destination group).				the combination of Heidelberger and Beshai does not explicitly disclose routing said one 
Chen et al.   US 2017/0187616 A1 discloses routing said one or more packets to traverse over a first indirect path having two D path links and one S path link, said routing said one or more packets over said first indirect path comprises: configuring, using said control element, said one S path link as a first link from a switch port of a row switch of a group in a first row and a column for connection to a column switch associated with the same logical location of said row switch and said column, and a second link from said associated column switch for connection to a corresponding row switch at the same logical location of a group in a different row of said column [0041] Indirect routing path shown in FIG. 3 consists of 6 link hops: Injection, Sup, Sdown, Sup, Sdown, and Reception. For indirect routing, an intermediate edge switch 314 is selected. The first 3 link hops, Injection, Sup and Sdown, are to reach this intermediate edge switch 314 from the source endpoint 304. Subsequently the remaining three link hops, Sup, Sdown, and Reception, carry the packet to the final destination endpoint 308. The global switches with the same letter label (A, B, C, D, E, and F) are the same switch. This applies to both A labeled switches and F labeled switches in FIG. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of Heidelberger and Beshai’ teaching by the method and the system of Chen’ teaching, in order to 

Regarding claim 14, the combination of the Heidelberger , Beshai and Chen discloses the switching network of Claim 13.										the combination of Heidelberger and Beshai does not disclose wherein said routing of one or more packets from a source switch to a destination switch over said indirect route comprises: routing said one or more packets to traverse over a second indirect path having one D path link and two S path links, said routing over said two S path links comprising: 			configuring, using said control element. a first S path link as a first link from a switch YOR820131655US012936081.SF port of a row switch of a group having said source switch in a first row and first column for connection to a column switch associated with the same logical location of said row switch and said first column, and a second link from said associated column switch for connection to a corresponding row switch at the same logical location of a group in a different row of said first column; and further configuring, using said control element, a second S path link as a first link from a switch port of row switch of a group in said different row of a second column to a column switch associated with a same logical location of said row switch and said second column, and a second link from said associated second column switch for connection to a corresponding row switch at the same logical location of a group in a row having said destination switch of said second column.
Chen et al.   US 2017/0187616 A1 discloses  wherein said routing of one or more packets from a source switch to a destination switch over said indirect route comprises: 	routing said one or more packets to traverse over a second indirect path having one D path link and two S path links,  [0041] Indirect routing path shown in FIG. 3 consists of 6 link hops: Injection, Sup, Sdown, Sup, Sdown, and Reception. For indirect routing, an intermediate edge switch 314 is selected. The first 3 link hops, Injection, Sup and Sdown, are to reach this intermediate edge switch 314 from the source endpoint 304. Subsequently the remaining three link hops, Sup, Sdown, and Reception, carry the packet to the final destination endpoint 308. The global switches with the same letter label (A, B, C, D, E and F) are the same switch. This applies to both A labeled switches and F labeled switches in FIG. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of Heidelberger and Beshai’ teaching by the method and the system of Chen’ teaching, in order to extend the scalability and improving the partitionability of baseline networks for transporting packet traffic from a source endpoint to a destination endpoint.					

Regarding claim 16, the combination of Heidelberger , Beshai and Chen discloses the switching network of Claim 14.										Heidelberger discloses wherein multiple packets are routed from a source switch to a destination switch, said method comprising: configuring, using said control element, a routing of packets over said first indirect path for about 50% of the time and a routing of packets over said second indirect path for about 50% of the time, wherein said routing balances link resources (table III, Y: DIRECT: 49.7% and valiant 49.7%   )

Claim 9 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger in view of  Beshai in view Chen in view of Levin et al US 5859981 A

Regarding claims 9 and 20, the combination of Heidelberger, Beshai and Chen discloses all the features with respect to the claim 4 and 14, respectively.					Heidelberger  further discloses a plurality of receive buffers associated with each port of each said multi-port switch, YOR820131655US012736081.SF each said plurality of receive buffers providing multiple virtual channels (VC) for avoiding deadlocks while routing packets in said switching network  (Page 15, V. SWITCH MODEL AND ROUTING:  the switch features virtual channels (VC) for deadlock avoidance, each assigned to independent sub-buffers.).						The combination of Heidelberger, Beshai and Chen does not disclose wherein a VC is assigned according to an acyclic assignment rule.								Levin et al US 5859981 A discloses wherein a VC is assigned according to an acyclic assignment rule ( ABSTRACT :The router process is preferably provided with a routing table that implements an acyclic sub-graph solution for interconnecting nodes in any arbitrary network topology
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of Heidelberger, Beshai and Chen’ teaching by the method and the system of Levin’ teaching, in order to implement an acyclic sub-graph solution for interconnecting nodes in any arbitrary network topology.
Response to Remarks/Arguments
Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons. Applicant’s amendment to claims necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to the emended claims have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478